DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11, 12, 15-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Wang et al. (2016/0039542) discloses a system, comprising: a landing surface for receiving an unmanned aerial vehicle (Figure 8 and Paragraph 0158-0160); and a heat-based guidance assembly comprising a plurality of heat emitting units, wherein the heat-based guidance assembly is disposed about the landing surface (Paragraph 0158-0160); and a controller that controls operation of the plurality of heat emitting units to create a pattern that is recognized by the unmanned aerial vehicle and guides the unmanned aerial vehicle in landing on the landing surface (Paragraph 0158-0160). Wang fails to disclose wherein the controller is further configured to selectively vary a size of the pattern based on a distance measured between the landing surface and the unmanned aerial vehicle.  Therefore, the prior art of record does not anticipate nor render obvious wherein the controller is further configured to selectively vary a size of the pattern based on a distance measured between the landing surface and the unmanned aerial vehicle when taken in combination with all the features and limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668B